DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (Publication: US 2017/0100207 A1) in view of Bowen et al. (Publication: US 2020/0160612 A1).

Regarding claim 1,  Wen discloses a method for dental treatment comprising ([0069] - Fig. 7, computer system with a processor and a memory stores instruction to perform the following methods:): 
receiving photos capturing a state of a patient’s dentition of a patient at a specific time ([0039], Fig. 1A- receives Dental Records, Oral photos.); 	
retrieving a first treatment plan to treat the patient’s dentition ([0049], Fig. 1B –for correcting any malocclusions according to according to the treatment plan, the treatment plan is retrieved for treatment.); 
identify an intended arrangement of the first treatment plan at the specific time ([0049] - the patient's dentition may be scanned or otherwise recorded to capture a three-dimensional (3D) representation 130 of the patient's dentition and an initial treatment plan may be determined 132 for forming one or more dental appliances 134 for correcting any malocclusions. Rather than fabricating the dental appliances for the entire treatment process, a staged number of appliances may be initially fabricated for use by the patient until their subsequent visit, “specific time”); 
evaluate the photo parameters of the photos to generate alignment data to align the intended arrangement of the first treatment plan and the photos (
[0013] - assign regions to the dental model to indicate hard regions. With the 3D mesh model labeled and defined, the user may then generate a treatment plan for moving the labeled and defined tooth or teeth relative to one another to correct for any malocclusions, “evaluate”.
[0051], Fig. 1B -  the tooth movement with the altered treatment plan may be evaluated 136 to determine whether the tooth movement differs from the altered treatment plan 138 and if no deviation is detected, treatment may be continued but if a deviation is detected, the practitioner may be alerted of the deviation and the altered treatment plan again be adjusted accordingly. 
[0049] - the practitioner may compare the treatment plan, e.g., the patient's dentition may be scanned again and the captured 3D mesh model representation of the treated dentition may be digitally compared against the treatment plan, “photos”.
); 
generate an alignment mesh using the alignment data, the alignment mesh comprising a three-dimensional (3D) mesh representation of the patient’s dentition (
[0056] - As shown in Fig. 3, 3D mesh model is generated , the moving widget may be applied only to teeth which are labeled (and hence teeth which may be moved in the model) and may provide a way to read and orient the direction of the arms 178, 182 and their origin, “using alignment data”
Fig. 3 shows patient’s dentition.
) ; 
perform an evaluation of the first treatment plan for modifications using the alignment mesh ([0051] However, if during any one of the evaluations the practitioner determines that the actual tooth movement does differ from the treatment plan, the practitioner may be alerted of the deviation 142 by the system.
[0067], [0068] - 3D prints the 3D mesh model with shape matching, alignment.); and 
identify proposed modifications to the first treatment plan based on the evaluation ([0051] - The treatment plan may then be automatically adjusted by the system for the next set of dental appliances or positioners 144 to correct for the deviations so that the newly fabricated positioners provide for a better fit to the patient's dentition and is responsive to correcting for the deviations. ) .
Wen does not however Bowen discloses
mesh representation at the specific time ([0067] –a mesh model, [0077], is generated, generated is in “a specific time” . )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Bowen with mesh representation at the specific time as taught by Bowen. The motivation for doing so is to provide flexibility for user to customize articles as taught by Bowen. 

Regarding claim 2, Wen in view of Bowen disclose all the limitations of claim 1.
Wen discloses wherein the photo parameters comprise one or more of camera parameters, location parameters, and orientation parameters ([0013], [0016] – defined the desired position of the labels on the teeth within the dental model on the display “location parameters”. Moving the position of the teeth to a desired position based on the labels to correct for malocclusion in developing a treatment plan.).

Regarding claim 3, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses optimizing the photo parameter ([0013], [0016] – defined the desired position of the labels on the teeth within the dental model on the display, “optimizing the photo parameter”. Moving the position of the teeth to a desired position based on the labels to correct for malocclusion in developing a treatment plan.).
Bowen discloses using a trained neural network ([0525] – training a neural network.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Bowen with using a trained neural network as taught by Bowen. The motivation for doing so is to provide flexibility for user to customize articles as taught by Bowen. 

Regarding claim 4, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses implementing a differential renderer on the photo parameters ([0055] - the tooth may be changed in color to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled.) .

Regarding claim 5, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses performing an expectation maximization on the photo parameters ([0014] - With the dental model labeled and defined, position of label, the user may then generate a treatment plan, “expectation maximization” for moving the labeled and defined tooth or teeth relative to one another to correct for any malocclusions. ).

Regarding claim 6, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses determining where portions of the patient’s dentition have deviated from intended positions in the first treatment plan ([0020] FIG. 1B shows another exemplary method for adjusting a treatment process, positions, when results deviate from the initial treatment plan.).

Regarding claim 7, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses displaying one or more annotations representing the proposed modifications to a doctor ( [0055] – Fig. 3.  [0013] - With the dental model labeled and defined, the user may then generate a treatment plan to a doctor for moving the labeled and defined tooth or teeth relative to one another to correct for any malocclusions. Upon approval of the treatment plan, a series of 3D printed dental appliances or aligners to be worn in series by the patient may be fabricated to ultimately move the tooth or teeth to a desired position.).

Regarding claim 8, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses displaying one or more overlays representing the proposed modifications to a doctor ([0055] - the tooth is covered in color, “overlay”,   to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. The labeled indicated the treatment of this tooth by the practitioner.) .

Regarding claim 9, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses receiving from a doctor a request for the first treatment plan ([0049], Fig. 1B – the system receives the request, practitioner determines the treatment plan ); 
the first treatment plan is retrieved in response to the request for the first treatment plan ([0049], Fig. 1B –for correcting any malocclusions according to according to the treatment plan, the treatment plan is retrieved for treatment.) .

Regarding claim 10, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses the proposed modifications to a doctor; and facilitating review of the proposed modifications by the doctor ([0051] - if during any one of the evaluations the practitioner determines that the actual tooth movement does differ from the treatment plan, the practitioner may be alerted of the deviation 142 by the system. The treatment plan may then be automatically adjusted by the system for the next set of dental appliances or positioners 144 to correct for the deviations so that the newly fabricated positioners provide for a better fit to the patient's dentition and is responsive to correcting for the deviations.).

Regarding claim 11, 10. The method of claim 1, further comprising: providing 
Wen discloses receiving, from a doctor, reviewed modifications based on the proposed modifications to the first treatment plan; and refining one or more steps of the first treatment plan using the reviewed modifications ([0051] - if during any one of the evaluations the practitioner determines that the actual tooth movement does differ from the treatment plan, the practitioner may be alerted of the deviation 142 by the system. The treatment plan may then be automatically adjusted by the system for the next set of dental appliances or positioners 144 to correct for the deviations so that the newly fabricated positioners provide for a better fit to the patient's dentition and is responsive to correcting for the deviations.).

Regarding claim 12, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses receiving, from a doctor, reviewed modifications based on the proposed modifications to the first treatment plan; refining one or more steps of the first treatment plan using the reviewed modifications; and sending a refined treatment plan comprising the refined one or more steps to the patient or the doctor ([0051] - if during any one of the evaluations the practitioner determines that the actual tooth movement does differ from the treatment plan, the practitioner may be alerted of the deviation 142 by the system. The treatment plan may then be automatically adjusted by the system for the next set of dental appliances or positioners 144 to correct for the deviations so that the newly fabricated positioners provide for a better fit to the patient's dentition and is responsive to correcting for the deviations. Sending the adjusted treatment plan to step 136 of Fig. 1B) .

Regarding claim 13, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses receiving, from a doctor, reviewed modifications based on the proposed modifications to the first treatment plan ([0051] - if during any one of the evaluations the practitioner determines that the actual tooth movement does differ from the treatment plan, the practitioner may be alerted of the deviation 142 by the system.); 
refining one or more steps of the first treatment plan using the reviewed modifications (The treatment plan may then be automatically adjusted by the system for the next set of dental appliances or positioners 144 to correct for the deviations so that the newly fabricated positioners provide for a better fit to the patient's dentition and is responsive to correcting for the deviations.), 
wherein the one or more steps comprise placement of attachments, staging of teeth, or time for performing an interproximal reduction procedure
([0048] – The treatment plan is adjusted, staged treatment planning,  that enables the practitioner to employ other devices or methods (e.g., brackets, wires, etc.) for correcting malocclusions in place of the fabricated positioners, “placement attachment and staging of teeth”.
[0059] - Fig. 5C, the hole between the teeth is teeth is watertight, reduction procedure. ) .

Regarding claim 14, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses taking the photos of the patient dentition [[at a mobile device]] associated with the patient ([0016] - the method may generally comprise directly scanning a subject's dentition to create a digitized dental model.).
Bowen discloses at a mobile device ([0048] - a version of the user interfaces described herein may be enhanced for use with a small screen (e.g., 4 to 8 inches diagonal), such as that of a mobile phone or small tablet computer.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Bowen with at a mobile device as taught by Bowen. The motivation for doing so is to provide flexibility for user as taught by Bowen. 

Regarding claim 15, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen discloses comprise a three-dimensional (3D) mesh of the patient’s teeth ([0056] - Fig. 3, 3D mesh of teeth model).
Bowen discloses the photos do not comprises([0517] - FIG. 30F. The original images may then be cropped according to the desired size. The original images do not include the cropped, desired, size.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Bowen with the photos do not comprises as taught by Bowen. The motivation for doing so is to provide flexibility for user to customize articles as taught by Bowen. 

Regarding claim 17, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Bowen discloses training a neural network to recognize the one or more intelligent guidance rules using a set of training photos and a set of training treatment parameters ([0342] the CNN (or other artificial intelligence engine, including trainable artificial intelligence engines) may be utilized to determine whether user provided images, text, or other design element content satisfy customization rules, and if so, may approve, “parameters”,  the utilization of such user provided content in customizing a product. ); 
and storing the one or more intelligent guidance rules in a datastore ([0316] – the rule is stored in the database record.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Bowen with training a neural network to recognize the one or more intelligent guidance rules using a set of training photos and a set of training treatment parameters; and storing the one or more intelligent guidance rules in a datastore as taught by Bowen. The motivation for doing so is to provide flexibility for user to customize articles as taught by Bowen. 

Regarding claim 18, see rejection on claim 1.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (Publication: US 2017/0100207 A1) in view of Bowen et al. (Publication: US 2020/0160612 A1), and Levin (Publication: 2014/0120493 A1).

Regarding claim 16, Wen in view of Bowen disclose all the limitations of claim 1 including evaluating the photo parameters comprises.
Wen in view of Bowen do not however Levin discloses
wherein the photos do not comprise height-map data ([0038] FIG. 4 is a flow chart illustrating a method for motion compensation using 3D and 2D data. A scan 424 can be initiated. A first input to an image processing algorithm can be data from a 3D scan 428 (e.g., a height map that is a result of some initial processing of data gathered by the 3D scanner) of a dentition taken with the 3D scanner in a first reference frame.
Initial processing of data do not comprise height map data.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Bowen with wherein the photos do not comprise height-map data as taught by Levin. The motivation for doing so is to enable obtaining initial digital data for convenience before further processing as taught by Bowen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616